DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0063243 A1 to Roosendaal et al.
Regarding claim 1, Roosendaal teaches a double sided display device (figs. 1-4), comprising a first substrate (13 fig. 3), a second substrate (14 fig. 3) disposed opposite to the first substrate, a liquid crystal layer (12 fig. 3, para. 0024), the liquid crystal layer is disposed between the first substrate and the second substrate (fig. , wherein the first substrate (13 fig. 3) comprises a plurality of first sub-pixels (18 fig. 3, paras. 0024-0025) and a plurality of first transparent electrodes (17 fig. 3) disposed at intervals, the second substrate comprises a plurality of second sub-pixels (16 fig. 3, paras. 0024-0025) and a plurality of second transparent electrodes (15 fig. 3) disposed at intervals, the plurality of the first sub-pixels  (18 fig. 3) correspond to the plurality of the second transparent electrodes (15 fig. 3), and the plurality of the second sub-pixels (16 fig. 3) corresponds to the plurality of the first transparent electrodes (17 fig. 3). 


    PNG
    media_image1.png
    432
    773
    media_image1.png
    Greyscale

However, Roosendaal does not explicitly state the first substrate and the second substrate being fixed by a frame sealant, and the liquid crystal layer being surrounded by the frame sealant.
It is notoriously well known in the art of liquid crystal displays to have use a frame sealant to adhere the first substrate and the second substrate together.  It is also well notoriously well known in the art of liquid crystal display to have the surround the liquid 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the first substrate and the second substrate being fixed by a frame sealant, and the liquid crystal layer being surrounded by the frame sealant in order to provide proper spacing between the two substrates and to prevent the liquid crystal material from leaking out of the device, so the LCD is able to operate.
Regarding claim 9, Roosendaal teaches invention as shown above but lacks the explicit teaching of the first sub-pixel comprising a metal reflective layer, and the metal reflective layer comprises a source-drain layer, scan lines or data lines.
Roosendaal does however teach the first sub-pixel (18 fig. 3) and further teaches the first sub-pixel electrode being a reflective electrode (fig. 3, para. 0025) and voltages being applied to electrodes 15 and 18 (para. 0026) and wherein the electrodes may be active driven (via TFT, para. 0028). (Note: It is well known in the art of liquid crystal displays to make the data lines and gate lines out of metal.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the first sub-pixel (reflective electrode) comprise a metal reflective layer, and the metal reflective layer comprises a source-drain layer, scan lines 
Regarding claim 10, Roosendaal teaches invention as shown above but lacks the explicit teaching of the second sub-pixel comprises a metal reflective layer; and the metal reflective layer comprises a source-drain layer, scan lines or data lines.
Roosendaal does however teach the second sub-pixel (16 fig. 3) and further teaches the second sub-pixel electrode being a reflective electrode (fig. 3, para. 0025) and voltages being applied to electrodes 16 and 17 (para. 0027) and wherein the electrodes may be active driven (via TFT, para. 0028). (Note: It is well known in the art of liquid crystal displays to make the data lines and gate lines out of metal.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the second sub-pixel (reflective electrode) comprise a metal reflective layer, and the metal reflective layer comprises a source-drain layer, scan lines or data lines in order to reduce cost and simply the manufacturing process of the display device.
	Regarding claim 14, Roosendaal teaches the first substrate (13 fig. 3) and the second substrate (14 fig. 3) being transparent substrates. (Para. 0024 teaches the substrates being made of the glass and fig. 3 and paras. 0026-0027 teaches ambient light passing through the substrates.  This indicates that the first and second substrates are transparent.)
Regarding claim 15, Roosendaal teaches material of the first transparent electrode (17 fig. 3) comprises indium tin oxide (paras. 0025-0027, 0031-0032; Para. 0026 states, “Ambient light passes the transparent, for example ITO, electrode 15…”  Para. 0027 states, “ambient light 23 now passes the transparent electrode 17 …” This is interpreted as indicating that both the first and second transparent electrodes are made of ITO.  In a different embodiment, fig. 4, paras, 0031-0032, Roosendaal clearly states the first and second transparent electrodes 17 and 15 being made of ITO.).
	Regarding claim 16, Roosendaal teaches material of the second transparent electrode (15 fig. 3) comprises indium tin oxide (paras. 0025-0026).
Claims 3-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0063243 A1 to Roosendaal et al. in view of CN 107621708 A to Zhang.	Regarding claim 3, Roosendaal teaches the plurality of the first sub-pixels (18 fig. 3) and the plurality of the first transparent electrodes (17 fig. 3) being arranged in an array.
However Roosendaal does not explicitly state the plurality of the first sub-pixels are disposed in a 2n-1th row, and the plurality of the first transparent electrodes are disposed in a 2nth row.
Roosendaal does however teach the electrodes being arrange in a matrix or chessboard pattern or other pattern (para. 0028).  Roosendaal also teaches the first substrate (13 fig. 3), having first subpixels (18 fig. 3) and first transparent electrodes (17 fig. 3), being overlapped with second substrate (14 fig. 3) having second subpixels (16 fig. 3) and second transparent electrodes (15 fig. 3) and wherein the first transparent electrodes (17 fig. 3) in the first substrate (13 fig. 3) are overlapped with corresponding second sub-pixels (16 fig. 3) on the second substrate (14 fig. 3) and wherein the first sub-pixels (18 fig. 3) on the first substrate (13 fig. 3) are overlapped with corresponding 
Zhang teaches a double sided display device (abstract, para. 0047, fig. 5) and further teaches a plurality of transparent sections (101 and 102 in fig. 5; 302 in fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 5, and 6; Also see figs. 1-4).  Zhang goes on to teach the transparent sections and that the darker/reflective sections being arranged in rows, columns and alternating patterns (paras. 0020, 0045, 0047-0053).  This is recognized as indicating that the plurality first sub-pixels may be disposed in a 2n-1th row, and the plurality of the first transparent electrodes may be disposed in a 2nth row.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality first sub-pixels may be disposed in a 2n-1th row, and the plurality of the first transparent electrodes may be disposed in a 2nth row as suggested by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture.

However, Roosendaal does not explicitly state the plurality of the first sub-pixels are disposed in a 2nth row, and the plurality of the first transparent electrodes are disposed in a 2n-1th row, wherein n is a positive integer.
Zhang teaches a double sided display device (abstract, para. 0047, fig. 5) and further teaches a plurality of transparent sections (101 and 102 in fig. 5; 302 in fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 5, and 6; Also see figs. 1-4).  Zhang goes on to teach the transparent sections and that the darker/reflective sections being arranged in rows, columns and alternating patterns (paras. 0020, 0045, 0047-0053).  This is recognized as indicating that the plurality of the first sub-pixels are disposed in a 2nth row, and the plurality of the first transparent electrodes are disposed in a 2n-1th row, wherein n is a positive integer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2nth row, 
Regarding claim 5, Roosendaal teaches the plurality of the first sub-pixels (18 fig. 3) and the plurality of the first transparent electrodes (17 fig. 3) being arranged in an array.  Roosendaal teaches also teaches that the electrodes may be arranged in a matrix or chessboard pattern or other pattern (para. 0028).
However, Roosendaal does not explicitly state the plurality of the first sub-pixels are disposed in a 2m-1th column, and the plurality of the first transparent electrodes are disposed in a 2mth column.
Zhang teaches a double sided display device (abstract, para. 0047, fig. 5) and further teaches a plurality of transparent sections (101 and 102 in fig. 5; 302 in fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 5, and 6; Also see figs. 1-4).  Zhang goes on to teach the transparent sections and that the darker/reflective sections being arranged in rows, columns and alternating patterns (paras. 0020, 0045, 0047-0053).  This is recognized as indicating that the plurality of the first sub-pixels are disposed in a 2m-1th column, and the plurality of the first transparent electrodes are disposed in a 2mth column. 

Regarding claim 6, Roosendaal teaches the plurality of the first sub-pixels (18 fig. 3) and the plurality of the first transparent electrodes (17 fig. 3) being arranged in an array.  Roosendaal teaches also teaches that the electrodes may be arranged in a matrix or chessboard pattern or other pattern (para. 0028).
However, Roosendaal does not explicitly state the plurality of the first sub-pixels are disposed in a 2mth column, and the plurality of the first transparent electrodes are disposed in a 2m-1th column, wherein m is a positive integer.
Zhang teaches a double sided display device (abstract, para. 0047, fig. 5) and further teaches a plurality of transparent sections (101 and 102 in fig. 5; 302 in fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 5, and 6; Also see figs. 1-4).  Zhang goes on to teach the transparent sections and that the darker/reflective sections being arranged in rows, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2mth column, and the plurality of the first transparent electrodes are disposed in a 2m-1th column, wherein m is a positive integer as suggested by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture.
Regarding claim 7, Roosendaal teaches the plurality of the first sub-pixels (18 fig. 3) and the plurality of the first transparent electrodes (17 fig. 3) being arranged in an array.  Roosendaal teaches also teaches that the electrodes may be arranged in a matrix or chessboard pattern or other pattern (para. 0028).
However, Roosendaal does not explicitly state the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2m-1th 10 column, a 2nth row, and a 2mth column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2mth column, the 2nth row, and the 2m-1th column.
Zhang teaches a double sided display device (abstract, para. 0047, fig. 5) and further teaches a plurality of transparent sections (101 and 102 in fig. 5; 302 in fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2m-1th 10 column, a 2nth row, and a 2mth column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2mth column, the 2nth row, and the 2m-1th column as suggested by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture.
Regarding claim 8, Roosendaal teaches the plurality of the first sub-pixels (18 fig. 3) and the plurality of the first transparent electrodes (17 fig. 3) being arranged in an array.  Roosendaal teaches also teaches that the electrodes may be arranged in a matrix or chessboard pattern or other pattern (para. 0028). 

Zhang teaches a double sided display device (abstract, para. 0047, fig. 5) and further teaches a plurality of transparent sections (101 and 102 in fig. 5; 302 in fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 5, and 6; Also see figs. 1-4).  Zhang goes on to teach the transparent sections and that the darker/reflective sections being arranged in rows, columns and alternating patterns (paras. 0020, 0045, 0047-0053).  This is recognized as indicating that the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2mth column, a 2nth 5 row, and a 2m-1th column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2m-1th column, the 2nth row, and the 2mth column, wherein n and m are positive integers.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2mth column, a 2nth 5 row, and a 2m-1th column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2m-1th column, the 2nth row, and the 2mth column, wherein n and m are positive integers as suggested by Zhang in 
Regarding claim 11, Roosendaal teaches the invention as shown above but lacks the explicit teaching of the first substrate comprises a plurality of first data lines arranged vertically and a plurality of first scan lines arranged horizontally; wherein the first sub-pixels are respectively connected to the first data lines and first scan line.
Roosendaal does however, teach the first substrate (13 fig. 3) comprises a first sub-pixels (18 fig. 3) comprising a reflective electrode (18) and voltages being applied to electrodes 15 and 18 (para. 0026) and wherein the electrodes may be active driven (via TFT, para. 0028). The sub-pixel would be connected to the data lines through the TFT. 
It is notoriously well known in the art of liquid crystal displays for the displays to for the substrate upon which the pixel/sub-pixel electrode is located to contain a plurality of first data lines arranged vertically and a plurality of first scan lines arranged horizontally, wherein the pixel/sub-pixels are respectively connected to the first data lines and the first scan line.
Zhang teaches a double side display (figs. 5-7) and further shows that it was known to have for data lines on a substrate to be arranged vertically, and for scan lines on a display to be arranged horizontally (see figs. 1-3, 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display of Roosendaal so as to have the first substrate comprises a plurality of first data lines 
Regarding claim 12, Roosendaal teaches the invention as shown above, but lacks the explicit teaching of the second substrate comprises a plurality of second data lines arranged vertically and a plurality of second scan lines arranged horizontally; wherein the second sub-pixels are respectively connected to the second data line and the second scan line.
Roosendaal does however, teach the second substrate (14 fig. 3) comprises a second sub-pixels (18 fig. 3) comprising a reflective electrode (16) and voltages being applied to electrodes 16 and 17 (para. 0027) and wherein the electrodes may be active driven (via TFT, para. 0028). The sub-pixel would be connected to the data lines through the TFT. 
It is notoriously well known in the art of liquid crystal displays for the displays to for the substrate upon which the pixel/sub-pixel electrode is located to contain a plurality of second data lines arranged vertically and a plurality of second scan lines arranged horizontally, wherein the pixel/sub-pixels are respectively connected to the second data lines and the second scan line.
Zhang teaches a double side display (figs. 5-7) and further shows that it was known to have for data lines on a substrate to be arranged vertically, and for scan lines on a display to be arranged horizontally (see figs. 1-3, 7).

Regarding claim 13, Roosendaal teaches on the first substrate (13 fig. 3) the plurality of first transparent electrodes (17 fig. 3) being arranged around the first sub-pixels (18 fig. 3); and on the second substrate (14 fig. 3) the plurality of second transparent electrodes (15 fig. 3) are arranged around the second sub-pixels (16 fig. 3).  (See paras. 27-28, electrodes being arranged in a complementary pattern and in a chessboard pattern.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0063243 A1 to Roosendaal et al. in view of US 2017/0199428 A1 to Lin et al.
Regarding claim 2, Roosendaal teaches the invention as shown above but lacks the explicit teaching of an area of the first sub-pixel being less than or equal to an area of the second transparent electrode.
Lin teaches a double sided display (abstract, figs. 1-4) and further teaches an area of the first sub-pixel (b in element 12 in figs. 1-3) being less than or equal to an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display of Roosendaal so as to have an area of the first sub-pixel being less than or equal to an area of the second transparent electrode as suggested in Lin in order to ensure that the display effect is maximized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.G.Q/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871